551 P.2d 1330 (1976)
97 Idaho 694
Don JACAWAY and Cheryl Jacaway, husband and wife, Plaintiffs-Appellants,
v.
The STATE of Idaho, a sovereign state, and Lava Hot Springs Foundation, Inc., Defendants-Respondents.
No. 12013.
Supreme Court of Idaho.
July 8, 1976.
Ben Peterson of Baum & Peterson, Pocatello, for plaintiffs-appellants.
W. Marcus W. Nye, Sp. Asst. Atty. Gen., Pocatello, William D. Olson, Sp. Asst. Atty. Gen., Racine, Huntley & Olson, Pocatello, for defendants-respondents.
PER CURIAM:
This is an action brought under the Idaho Tort Claims Act, I.C. §§ 6-901 et seq. It is uncontested that the plaintiffs did not comply with the requirement of I.C. § 6-905 by presenting their claim against the state within 120 days after their alleged cause of action arose. The district court dismissed the action under the authority of I.C. § 6-908, which provides that no action shall be allowed against the state unless a claim has been presented within the time limits prescribed by the Idaho Tort Claims Act and our decisions construing that statute.
We affirm on the authority of Newlan v. State, 96 Idaho 711, 535 P.2d 1348 (1975), appeal dismissed for want of a substantial federal question, sub nom., Agost v. Idaho, 423 U.S. 993, 96 S. Ct. 419, 46 L. Ed. 2d 367 (1975); Independent School District of Boise City v. Callister, 97 Idaho 59, 539 P.2d 987 (1975); Curl v. Indian Springs Natatorium, 97 Idaho 637, 550 P.2d 140 (1976).
Judgment affirmed. Costs to respondent.